DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyun Woo (Corey) Shin on 10/20/2021.
Claim 1: A surgical instrument comprising:
an end tool comprising a first jaw and a second jaw configured to rotate independently;
an operator comprising a pitch operator controlling a pitch motion of the end tool, a yaw operator controlling a yaw motion of the end tool, and an actuation operator controlling an actuation motion of the end tool;
an operating force transmitter comprising a first jaw wire connected with the first jaw to transmit an operation of the operator to the first jaw, a second jaw wire connected with the second jaw to transmit an operation of the operator to the second jaw, and one or more differential members configured to transmit a rotation of the yaw operator or the actuation operator to the first jaw or the second jaw via the first jaw wire or the second jaw wire; 
;
a first jaw operating member; and
a second jaw operating member,
wherein the operating force transmitter comprises:
a first gear, a second gear, a third gear, and a fourth gear formed sequentially along a differential member center axis; and
an actuation gear configured to engage independently with the second gear and the third gear and configured to rotate around an actuation gear center axis according to the rotation of the actuation operator,
wherein the first jaw operating member comprises:
a first jaw operating gear configured to engage independently with the third gear and the fourth gear and configured to rotate around a first jaw operating gear center axis;
a first jaw operating pulley connected with the first jaw wire to rotate along with the first jaw wire; and
a first jaw connecting member connecting the first jaw operating gear and the first jaw operating pulley, and
wherein the second jaw operating member comprises:
a second jaw operating gear configured to engage independently with the first gear and the second gear and configured to rotate around a second jaw operating gear center axis;
a second jaw operating pulley connected with the second jaw wire to rotate along with the second jaw wire; and
a second jaw connecting member connecting the second jaw operating gear and the second jaw operating pulley.

Claim 2: The surgical instrument of claim 1, wherein a rotating axis of the operator in one or more operation states where the operator is rotated by a predetermined angle around a second direction 
Claim 5 line 1, the limitation “the differential member” has been changed to “the one or more differential members”. 

Claim 7: The surgical instrument of claim 1, wherein
the pitch operator is configured to rotate around a second direction 
the operator is configured to have a plurality of operation states,
at least a portion of the pitch operator is configured to be more adjacent to the end tool than a pitch operating axis in at least any one operation state of the pitch operator,
at least a portion of the yaw operator is configured to be more adjacent to the end tool than a yaw operating axis in at least any one operation state of the yaw operator.

Claim 10 has been canceled. 

Claim 11 is now dependent on claim 1 instead of claim 10. 

Claim 13 is now dependent on claim 1 instead of claim 10.

Claim 14 line 1, the limitation “the bar” has been changed to “the other bar”. 


Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a first jaw 
The prior art of record of Lee (WO 2013/077571) discloses (Figures 24-25) everything in claim 1 including a first jaw (121) and a second jaw (122), an operator (110) comprising a pitch operator, a yaw operator and an actuation operator, a first and second jaw wire (clearly shown in Figure 24) and a first gear (clearly shown in Figure 24), a second gear (clearly shown in Figure 24), a third gear (clearly shown in Figure 24), a fourth gear (clearly shown in Figure 24) and an actuation gear (clearly shown in Figure 24) but fails to disclose a first jaw operating gear configured to engage independently with the third gear and the fourth gear and configured to rotate around a first jaw operating gear center axis; a first jaw operating pulley connected with the first jaw wire to rotate along with the first jaw wire; and a first jaw connecting member connecting the first jaw operating gear and the first jaw operating pulley, a second jaw operating gear configured to engage independently with the first gear and the second gear and configured to rotate around a second jaw operating gear center axis; a second 
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771